Case: 2:19-cv-04877-SDM-CMV Doc #: 2 Filed: 11/06/19 Page: 1 of 6 PAGEID #: 26

IN THE MUSKINGUM COUNTY COURT OF COMMON PLEAS

WAYNE PRECHTL
184 Cross Road
Saint Marys, Pennsylvania 15857

and

RITA PRECHTL
184 Cross Road
Saint Marys, Pennsylvania 15857

Plaintiffs,
V.

JEREMY SODDERS
306 Windgate Court
Clayton, Ohio 45315

and

GLS LEASCO, INC.

c/o Cogency Global, Inc.

15205 Traditions Lake Parkway
Edmond, Oklahoma 73013

and

CENTRAL TRANSORT, LLC
12225 Stephens Road

Warren, MI 48089

Defendants.

Case No: CC ADC Ot")

8° JUDGE FLEEGLE

COMPLAINT

JURY DEMAND ENDORSED
HEREON
Case: 2:19-cv-04877-SDM-CMV Doc #: 2 Filed: 11/06/19 Page: 2 of 6 PAGEID #: 27

PARTIES

1, Plaintiffs, Wayne Prechtl (‘Plaintiff’) and Rita Prechtl (collectively referred to
herein as “Plaintiffs”), are and have been at all times mentioned herein, residents of the State of
Pennsylvania.

2. Defendant, Jeremy Sodders (“Defendant Sodders”), is and has been at all times
mentioned herein, a resident of the State of Ohio.

3, Defendant GLS Leasco, Inc. (hereinafter referred to as "GLS Leasco") is a
commercial trucking business existing pursuant to the laws of the state of Oklahoma and is
subject to the Federal Motor Carrier Safety Regulations as an interstate trucking company and/or
is a commercial truck leasing company and is the lessor and/or lessee of the 2018 Peterbilt
tractor and box-trailer driven by Defendant Sodders at the time of the collision and/or omissions
alleged herein.

4, Defendant Central Transport, LLC (“Central Transport”) is a commercial trucking
business existing pursuant to the laws of the state of Michigan and is subject to the Federal
Motor Carrier Safety Regulations as an interstate trucking company and/or is a commercial truck
leasing company and is the lessor and/or lessee of the 2018 Peterbilt tractor and box-trailer
driven by Defendant Sodders at the time of the collision and/or omissions alleged herein.

5. Defendant Sodders was the agent, servant or employee of GLS Leasco and/or
Central Transport and was acting within the normal course and scope of the duties of his
employment and/or agency as a professional truck driver at the time of the collision and/or
omissions alleged herein.

FACTS COMMON TO ALL

6. On October 05, 2017, Plaintiff was stopped in westbound traffic on I-70 in the
township of Union, Muskingum County, Ohio, in his 1997 C6T truck and trailer.

7. At the same time and place, Defendant Sodders was operating a 2018 Peterbilt
tractor and box-trailer, with a vehicle weight of more than 26,000 pounds, in the left lane behind
Plaintiff at a speed of 65 mph.

8. Defendant Sodders operated the 2018 Peterbilt tractor and box-trailer and became
distracted by an external object, took his eyes off of the roadway in front of him — in violation of
all driving norms for professional interstate truck drivers.

9. Due to his distracted behavior, Defendant Sodders failed to notice and appreciate
the stopped and/or slowed traffic on westbound I-70 in front of his 2018 Peterbilt tractor and
box-trailer.
Case: 2:19-cv-04877-SDM-CMV Doc #: 2 Filed: 11/06/19 Page: 3 of 6 PAGEID #: 28

10. The stretch of I-70 wherein the above-mentioned actions and/or omissions took
place presented no visual difficulties or obstructions for Defendant Sodders had he been looking
forward on the roadway and nothing — other than his self-imposed conscious distraction -
prevented Defendant Sodders from seeing the stopped and/or slowed traffic conditions in front of
his tractor and box-trailer.

11. Due to his negligent, wanton, reckless, and conscious disregard to the traffic
conditions in front of his tractor and box-trailer and/or operation of this tractor and box-trailer,
Defendant Sodders crashed into a 2015 Silver Nissan and pushing the Nissan into a 2013 White
Porsche Cayenne before it was forced off of the highway along with the Porsche.

12... Then and there, Defendant Sodders tractor and box-trailer continued to plow
through traffic striking Plaintiffs truck in the rear and forcing it off the highway from a dead-
stop.

13. The collision caused significant damage to the left rear of Plaintiff's truck and
severely injured Plaintiff as a result.

14. Defendant Sodders violated several Ohio driving laws and was cited for violating
O.R.C, 4511.21A. Defendant Sodders pled guilty to the charge of violating O.R.C. 4511.21A in
the Muskingum County Court, Case No. TRD 1705787.

FIRST CAUSE OF ACTION
(Negligence - Defendant Sodders)

15. Plaintiffs hereby incorporate by reference all of the allegations set forth above in
paragraphs | through 14, as if fully set forth herein.

16. Defendant Sodders negligently, recklessly, and wantonly violated several
requirements of the Ohio Revised Code, including but not limited to, the following:

A. Failure to operate his vehicle in a proper and safe manner for the conditions
then existing;

B. Failure to keep proper lookout and notice of other traffic; and

C, Failure to maintain an assured clear distance ahead.

17. Defendant Sodders had a duty to operate his vehicle in a reasonably safe manner,
18. Defendant Sodders breached that duty and is therefore negligent.

19. Asa direct and proximate result of the negligence of Defendant Sodders, Plaintiff
sustained injuries, aggravations and accelerations of injuries, including but not limited to his
neck, shoulder, and arm, necessitating medical attention. This trauma resulted in Plaintiff having
to undergo extensive medical testing and treatment subjecting him to great emotional stress and
strain, pain, humiliation and embarrassment. His ability to maintain and enjoy a normal life has
Case: 2:19-cv-04877-SDM-CMV Doc #: 2 Filed: 11/06/19 Page: 4 of 6 PAGEID #: 29

been permanently impaired. Plaintiff has incurred and will continue to incur pain, suffering, and
mental anguish into the future.

20. As a result of these injuries, Plaintiff has incurred reasonable and necessary
medical and hospital expenses in a sum presently in excess of Sixteen Thousand Dollars
($16,000.00) and will continue to incur additional medical specials into the future.

21. Asadirect and proximate result of the negligence of Defendant Sodders, and the
injuries that Plaintiff sustained because of Defendant’s negligence, Plaintiff suffered lost wages
and lost future wages and earning capacity as he is unable to return to work and perform his job
functions.

SECOND CAUSE OF ACTION
(Consortium Claim)

22. Plaintiffs hereby incorporate by reference, all the allegations set forth above in
Paragraphs | through 21 as if fully set forth herein.

23, By reason of the injuries to her husband as alleged above, Plaintiff Rita Prechtl
has suffered a loss of consortium, conjugal fellowship and society, since the day of the collision,
and has been deprived of his aid and cooperation in maintaining a normal life.

THIRD CAUSE OF ACTION
(Vicarious Liability/Respondeat Superior - GLS Leasco and/or Central Transport)

24. Plaintiffs hereby incorporate by reference, all the allegations set forth above in
Paragraphs | through 23 as if fully set forth herein.

25, Pursuant to the doctrine of vicarious liability and/or respondeat superior, GLS
Leasco and/or Central Transport is responsible for the negligence, recklessness and/or
maliciousness of Defendant Sodders who, at all times relevant hereto, was acting in the course
and scope of his employment and/or agency with GLS Leasco, and/or Central Transport.

26. As a direct and proximate result of Defendant Sodders' negligence, recklessness
and/or maliciousness Plaintiff sustained injuries to his neck, shoulder, and arm, necessitating
medical treatment. This trauma resulted in Plaintiff having to undergo extensive medical testing
and treatment and hospital confinement, subjecting him to great emotional stress and strain, pain,
humiliation and embarrassment. His ability to maintain and enjoy a normal life has been
permanently impaired. Plaintiff's injuries are permanent, and he has incurred and will continue
to incur pain, suffering and mental anguish into the future.

27, As a result of these injuries, Plaintiff has incurred reasonable and necessary
medical and hospital expenses in a sum presently in excess of Sixteen Thousand Dollars
($16,000.00) and will continue to incur additional medical specials into the future.
Case: 2:19 . . . D . 30
ag

28, AS a direc, and PrOXimate
injuries that P|

resull of the Negligence of Defendant Sodde
aintiff SUStained because of Defendant's Negligence, py
and lost future Wages and earning CApACity as he ;
functions.

rs, and the
lost Wages
form his Job

auntiff suffered
Work and pe

as he js Unable to return to

WHEREFORE

3

A. As {0 the First

efendants for
($25,000,009):

- AS to the Second Claim, Plaintif¢ Rit

Defendants for damages and costs in @

($25,000.00): Q

@ Prechty demands
» Any and

judg
Xess of Twenty T.

Ment against
~Five T}

10usand Dollars

urt deems jusy and €quitable,

Respecifiulty submitted,
GRAHAM & GRAHAM CO.,, L.P.A.

—I-.. }

Sicphey Mecano 2370)

Travis M4. Jones (0091059)
Attorneys for Plaintiffs,

taham Lay Building

17 N, 4th Street

P.O. Box 340)
Zanesville, OL] 43702-0340)
Telephone: (740) 454-8585
‘acsimile: (740) 454-0] | |

srm Ccann@eo raharn| Pa.com

JURY DEMAND
———SEMAND

Plaintiffs respectfully request th

at all issues herein be tried to g jury,

  
   

g, MeCann (00133 70)
1. Jones (009) 059)
Attorney for Plaintiffs
Case: 2:19-cv-04877-SDM-CMV Doc #: 2 Filed: 11/06/19 Page: 6 of 6 PAGEID #: 31

INSTRUCTIONS FOR SERVICE

TO THE CLERK:

Please issue Summons and a copy of the Complaint herein to Defendants at the addresses

set forth in the caption hereof, by certified mail, return receipt requested.

Thun 5
Stephen }t. McCann (0012370)
Travis M, Jones (0091059)
Attorney for Plaintiffs
